Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's argument, filed on January 27, 2022 has been entered and carefully considered. Claims 16, 19 and 22 are amended. Claims 16-24 are pending. 

Response to Arguments
Applicant's arguments filed on 01/27/2022 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all the needs at this time.


	
Claims 1-15(Canceled).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama (US. Pub. No. 2005/0007385 A1) in view of Taguchi (JP 2001209827, publish Aug. 03, 2001), further in view of Chu et al. (US. Pub. No. 2009/0153673 A1) and  ZHAO et al. (US. Pub. No. 2014/0063252 A1) and Chang (US. Pat. No. 7,307,654 B2).

Regarding claim 16, Aoyama teaches an image processing device comprising([para 002 and 0004]-image processing of a 3D model is generated in the virtual space on a computer at the outset): at least one memory storing instructions([see in Fig. 1]- a calibration table storage unit 20); at least one processor configured to process the instructions to([para 0061]-processor): acquire a line indicating a person in a captured image as a calibration pattern([para 0024 and 0060]- apparatus includes: (1) a calibration table storage unit for storing a calibration table having first data and second data correlated with each other, the first data concerning positions of pixels of the picture taken by the camera and the second data concerning directions and positions of rays of light incident on the pixels of the picture; (2) a line-of-sight calculation unit for obtaining lines of sight extending from a viewpoint to the 3D model, based upon the directions and positions of the rays of light incident on the pixels of the picture, obtained by looking up the second data with the first data in the calibration table, so that each of lines of sight passing through projection pixels on a plane of projection conforms with a ray of light incident on a pixel corresponding thereto of the picture taken by the camera).

In an analogous art, Taguchi teaches an error between two-dimensional coordinates upon projecting three-dimensional coordinates of the calibration pattern in a real world in the captured image and two-dimensional coordinates of the calibration pattern appearing in the captured image([para 0002, 0008-009]- distance image" determines a position and optical axis (attitude) of a camera as a reference of three-dimensional coordinates and indicates a distance to a subject for each two-dimensional pixel. When the reference of three-dimensional coordinates is inversely set on the subject side, it is recognized that the distance image relatively indicates a position and attitude of the camera). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Taguchi to the modified system of Aoyama to provide a function convenient and attractive for a user in processing of an image having the three-dimensional (3D) position information of an object [Taguchi; abstract 0002].
However, the combination of Aoyama and Taguchi does not explicitly disclose display information relating to the error in the interim progress of the calibration to a user around the person in the captured image, the information being represented by a graphic and a character, each of the graphic and character indicating degree of the error.
display information relating to the error in the interim progress of the calibration to a user around the person in the captured image([para 0002]- intrinsic parameters of the camera that photographed the reference image, extracting the characteristics of an image reconstructed by projecting the created model and the photographed image, comparing the characteristics to measure an error, and displaying a portion of the 3D model that is to be corrected to notice to a designer), the information being represented by a graphic and a character, each of the graphic and character indicating degree of the error([para 0008 and 0035]- a method and an apparatus for measuring the accuracy of a 3D graphical model that enables measurement of the accuracy of a 3D graphical model obtained by recreating an actually existing object, by calibrating a camera to a reference image photographed for reference calculating the position, direction, and intrinsic parameters of the camera that photographed the reference image, extracting the characteristics of an image created by projecting the created model and the photographed image, comparing the characteristics to measure an error, and displaying a portion of the 3D model that is to be corrected to a designer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chu to the modified system of Aoyama and Taguchi a method for measuring the accuracy of a 3D graphical model that enables measurement of the accuracy of a 3D graphical model obtained by recreating an actually existing object, by calibrating a camera to a reference image photographed for reference calculating the position, direction, and intrinsic parameters of the camera that photographed the reference image, extracting the characteristics of an image created by projecting the 
However, the combination of Aoyama, Taguchi and Chu don’t explicitly disclose wherein the error is an error in an interim progress of calibration, the calibration being a process for estimating camera parameters including a position and an attitude of a camera.
In an analogous art, ZHAO teaches wherein the error is an error in an interim progress of calibration, the calibration being a process for estimating camera parameters including a position and an attitude of a camera([abstract; para 005-006]-disclose a method for calibrating an image capture device that is mounted on a motor vehicle and able to successively capture images of a road area located in front of the vehicle, at least two image objects which correspond to line segments which are straight and substantially parallel to each other in world coordinates are detected in a captured image.  With the aid of the image objects, the position of a vanishing point in the captured image is estimated and tracked by a tracking method.  In the process, an error is calculated for the position of the vanishing point ; [para 0003]-discloses so-called intrinsic calibration, the parameters of the image  capture device itself are determined, e.g. the focal length of the camera lens or the position of the optical axis.  In so-called extrinsic calibration, the position and orientation of the camera relative to the associated vehicle are determined). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of ZHAO to the modified system of Aoyama, Taguchi and Chu a method 
However, the combination of Aoyama, Taguchi, Glimm and ZHAO don’t explicitly disclose acquire a line indicating a person in a captured image as a calibration pattern, the captured image being captured by a camera at a fixed position.
In an analogous art, Chang teaches acquire a line indicating a person in a captured image as a calibration pattern, the captured image being captured by a camera at a fixed position([see in Claim text 12]- a calibration pattern temporarily positioned on the single, fixed planar surface of the planar background, the calibration pattern having a plurality of robust features;  and wherein the first camera is configured to capture a first calibration image of the calibration pattern and the second camera is configured to capture a second calibration image of the calibration pattern, the first central processing unit having a memory of the robust features and being adapted to utilize the first calibration image, the second calibration image, and the robust features to determine the fixed relative position of the first camera, the second camera). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chang to the modified system of Aoyama, Taguchi, Chu and ZHAO a method of an image capture and viewing system generating and displaying synthesized images at virtual camera viewpoints positioned between at least two actual cameras [Chang; abstract].
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 16. Hence; all limitations for apparatus claim 19 have been met in claim 16.
.


	

Claims 17, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Taguchi, Chu and ZHAO as applied to claim 1 above and further in view of Kawano (US. Pub. No. 2012/0114176 A1).

Regarding claim 17, the combination of Aoyama, Taguchi, Chu, ZHAO and Chang don’not explicitly disclose wherein the line connects between a foot and a head of the person in the captured image.
In an analogous art, Kawano teaches wherein the line connects between a foot and a head of the person in the captured image ([para 0039]- a passage of an object through the line connecting the coordinate (10, 10) and the coordinate (20, 30) is detected, in which, the object has a size from 100 to 250, an attribute of "human body", the number of attributes is one, and the life time is one second or more).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kawano to the modified system of Aoyama, Taguchi, Chu, ZHAO and Chang an image processing apparatus and an image processing method for tracking an object detected from an image [Kawano; para 0002].

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 17.


Claims 18, 21 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Taguchi, Chu and ZHAO as applied to claim 1 above and further in view of Patwardhan (US. Pub. No. 2011/0187703 A1).
Regarding claim 18, the combination of Aoyama, Taguchi, Chu, ZHAO and Chang do’not explicitly disclose wherein the presenting further comprising acquiring pieces of information of different heights for a plurality of areas in the captured image, respectively, as height information of second position in the real world corresponding to first position in the captured image.
In an analogous art, Patwardhan teaches wherein the presenting further comprising acquiring pieces of information of different heights for a plurality of areas in the captured image, respectively, as height information of second position in the real world corresponding to first position in the captured image([see in Fig. 4-5 and para 0042]- In the Modeling Phase 110, appearance initialization takes place.  In the case of tracking people, the shape of a person is approximated by a 3D ellipsoid in the real world (See FIG. 4).  A 2D projection silhouette of this 3D person can be pre-computed using known camera parameters.  In certain embodiments, a rectilinearized 2D projection is used.  Appearance features are then extracted from pixels inside the 2D 
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 18.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 18.






Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Rafi et al., US Pat. 8, 836,768  B1, discloses enabling users to interact using natural gestures with images created and displayed by electronic devices.
2.	Suzuki, US 2014/0009582, discloses three dimension measurement apparatus for capturing images of a workpiece from two or more viewpoints to make a three-dimensional measurement.
3.	Rosewarne et al. US 2016/0050422 A1, disclose for generating intra-predicted samples for a video frame of video data.
4.	Iwane Kazuo, JP 4767578 B2; disclose an image processing arithmetic device that calculates a camera position and a camera direction of a camera that takes a video of a moving image, and acquires position information of an arbitrary object based on the camera position information.


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MD N HAQUE/Primary Examiner, Art Unit 2487